Exhibit 10.40

FIRST AMENDMENT TO STOCK PURCHASE AGREEMENT

THIS FIRST AMENDMENT (THE “FIRST AMENDMENT”) DATED FEBRUARY 28, 2012 TO THE
STOCK PURCHASE AGREEMENT (THE “AGREEMENT”) DATED AS OF DECEMBER 29, 2011 AMONG
SORRENTO THERAPEUTICS, INC. (THE “COMPANY”) AND EACH OF THE INVESTORS LISTED ON
EXHIBIT A-1 AND EXHIBIT A-2 (EACH, AN “INVESTOR” AND COLLECTIVELY, THE
“INVESTORS”).

RECITALS

WHEREAS, Company and the Investors (collectively, the “Parties”) are parties to
the Agreement which became effective on December 29, 2011; and

WHEREAS, the Company and Investors wish to amend Section 3.1 of the Agreement to
extend the Additional Closing Date from February 29, 2012 until March 23, 2012;
and

NOW THEREFORE, in consideration of the mutual covenants and promises contained
in the Agreement and this First Amendment and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Lenders agree as follows:

AMENDMENT

1. Amendment to Section 3.1 of Agreement. Section 3.1 of the Agreement is hereby
amended and restated in its entirety as follows:

 

  3.1 Closings. The closing of the issuance and sale of the Shares referred to
on EXHIBIT A-1 pursuant to Section 2.1(a) hereof (the “initial Closing”) shall
take place contemporaneously with the execution of this Agreement by the Company
and the Investors participating in such Closing (the “Initial Closing Date”) at
the offices of Latham & Watkins LLP, in San Diego, CA, or such other place as
agreed to by the Company and such Investors; provided, however, that the Initial
Closing shall occur by no later than 5 p.m. (PT) on December 30, 2011. The
closing of the issuance and sale of the Shares referred to on EXHIBIT A-2
pursuant to Section 2.1(b) hereof, if applicable (the “Additional Closing” and,
together with the Initial Closing, the “Closings”), shall take place
contemporaneously with the execution of a counterpart signature page to this
Agreement by each of the Investors participating in such Closing, and acceptance
of such counterpart signature page(s) by the Company (the “Additional Closing
Date” and, together with the Initial Closing Date, the “Closing Dates”) at the
offices of Latham & Watkins LLP, in San Diego, CA, or such other place as agreed
to by the Company and such Investors; provided, however, that the Additional
Closing shall occur by no later than 5 p.m. (PT) on March 23, 2012.

2. Governing Law. This First Amendment shall be governed by the laws of the
State of California without regard to its conflict of laws rules or principles.

3. Amendments. Except as expressly amended hereby, the Agreement shall remain
unmodified and in full force and effect.

 

Page 1 of 4



--------------------------------------------------------------------------------

4. Entire Agreement. This First Amendment and the Agreement and any schedules or
exhibits attached to the Agreement constitute the entire agreement of the
Parties with respect to the subject matter hereof and supersede all prior
understandings and writings between the Parties relating thereto.

5. Interpretation. Any capitalized terms used in this First Amendment but not
otherwise defined shall have the meaning provided in the Agreement.

6. Counterparts. This First Amendment may be executed manually, electronically
in Adobe® PDF file format, or by facsimile by the Parties, in any number of
counterparts, each of which shall be considered one and the same amendment and
shall become effective when a counterpart hereof shall have been signed by each
of the Parties and delivered to the other Party.

[SIGNATURE PAGES BEGIN ON NEXT PAGE]

 

Page 2 of 4



--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGES TO

FIRST AMENDMENT TO STOCK PURCHASE AGREEMENT

BY AND AMONG

SORRENTO THERAPEUTICS, INC. AND THE INVESTORS

IN WITNESS WHEREOF, the Company and each of the Investors have executed this
First Amendment as of the date first above written.

 

  COMPANY:   Sorrento Therapeutics, Inc, By:   /s/ Henry Ji Name:   Henry Ji,
Ph.D. Title:   Interim CEO

 

Page 3 of 4



--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGES TO

FIRST AMENDMENT TO STOCK PURCHASE AGREEMENT

BY AND AMONG

SORRENTO THERAPEUTICS, INC, AND THE INVESTORS

IN WITNESS WHEREOF, the Company and each of the Investors have executed this
First Amendment as of the date first above written,

 

INVESTOR: Donald R. Scifres 2011 Annuity Trust Y By:   /s/ Donald R. Scifres
Name:   Donald R. Scifres Title:   Trustee

 

Page 4 of 4